Citation Nr: 1724435	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  14-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a left anterior tibia strain.

3.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to October 1963.  Although records include a copy of an October 1977 military reserve enlistment examination report, the Veteran did not indicate having had any actual military reserve service in his July 2012 application for VA benefits and no such service is indicated by the other evidence of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that the August 2013 rating decision also established service connection for the residuals of a left anterior tibia strain and assigned a 10 percent rating effective from June 7, 2012.  In his September 2013 notice of disagreement the Veteran identified the area of disagreement as including the evaluation of his service-connected disability.  This issue was not addressed in the April 2014 statement of the case.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction section above, in his September 2013 notice of disagreement identified the area of disagreement as including the evaluation of his service-connected disability from an August 2013 rating decision establishing service connection for the residuals of a left anterior tibia strain.  This matter must be remanded for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999).

As to the service connection issue for fibromyalgia on appeal, the Board notes that in an October 2012 statement the Veteran reported that during service in Texas he sustained an injury during a 50 mile run and afterward continued to have numbness on his whole left side.  He stated the numbness never went away and that he learned to deal with it until it started giving him trouble in the 1990s when he was provided a diagnosis of fibromyalgia.  In a December 2012 statement the Veteran's spouse, in essence, noted that she had visited the Veteran in Germany during his active service and after his treatment for a left lower extremity disorder in Texas.  She reported that he had experienced pain whenever he tried to walk.

Service treatment records show the Veteran was treated for an anterior tibia strain and tendonitis with a flexible cast in April 1962 at Fort Sam Houston, Texas.  An August 1963 separation examination revealed a normal clinical evaluation of the lower extremities.  In an associated report of medical history the Veteran noted foot trouble, but denied having ever had a history of bone, joint, or other deformity, lameness, or neuritis.  The examiner noted he was receiving treatment for Athlete's foot.

VA treatment records dated in October 2000 show the Veteran reported he had worked for the United States Postal Service for 28 years and that he had complained of polymyalgia for the previous seven years.  In was noted he had a diagnosis of chronic pain, polymyalgia, etiology unknown.  The Veteran is shown to have subsequently retired from this employment, but the Board notes that there is no indication any evidence associated with that employment exists pertinent to the issues on appeal.

VA examinations in July 2013 included diagnoses of fibromyalgia and residuals of a left anterior tibia strain.  It was noted that the Veteran reported having left leg pain for many years and that this was one of the tender points associated with his diagnosis of fibromyalgia.  The examiner found it was at least as likely as not that his left leg disorder was incurred in or caused by the claimed in-service injury, event, or illness because he complained of pain in the same area.  The examiner, however, found it was less likely that his fibromyalgia was incurred in or caused by the claimed in-service injury, event, or illness because there was no other treatment for tenderness to the left lower extremity in service and his diagnosis of fibromyalgia was not provided until 1995.  

The Board notes that the July 2013 examiner did not comment upon the statements of the Veteran and his spouse as to his complaints of pain and numbness manifest during and continuing after service.  The Board also finds that the present record is unclear as to the extent of any present symptoms associated with the service-connected residuals of a left tibia strain and whether the Veteran's fibromyalgia disorder was either incurred or aggravated as a result of that disability.  As such, the Board finds additional development is required.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds an additional VA medical examination and opinion is required.  Up-to-date VA treatment records should be obtained.  Appellate review of the Veteran's SMC claim is deferred pending action on the service connection and rating matters.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case as to the issue for entitlement to an initial rating in excess of 10 percent for the residuals of a left anterior tibia strain.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has fibromyalgia:

a) that had its onset during active service, or

b) that is etiologically related to his active service, or

c) that was caused or aggravated by his service-connected residuals of a left anterior tibia strain.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


